FILED
                            NOT FOR PUBLICATION                               MAR 05 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CRISTOBAL ACEVEDO,                               No. 11-72584

              Petitioner,                        Agency No. A029-549-846

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



CRISTOBAL ACEVEDO,                               No. 12-70646

              Petitioner,                        Agency No. A029-549-846

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted March 3, 2015**
                                Pasadena California

Before: REINHARDT, N.R. SMITH, and HURWITZ, Circuit Judges.

      Cristobal Acevedo petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision (1) affirming the Immigration Judge’s (“IJ”) order

finding that Acevedo is removable and ineligible for cancellation of removal based

on his conviction under 21 U.S.C. § 856(a)(2), which is categorically an

aggravated felony and (2) denying Acevedo’s motion to reopen or reconsider. We

have jurisdiction under 8 U.S.C. § 1252, and we deny the petitions.

      Under 8 U.S.C. § 1101(a)(43)(B), an aggravated felony is defined as “illicit

trafficking in a controlled substance (as defined in section 802 of Title 21),

including a drug trafficking crime (as defined in section 924(c) of Title 18).”

There are “two possible routes [under § 1101(a)(43)(B)] to qualify as an

aggravated felony.” Rendon v. Mukasey, 520 F.3d 967, 974 (9th Cir. 2008). A

person can commit an aggravated felony (1) under the phrase “illicit trafficking in

a controlled substance,” if the underlying crime “contains a trafficking element” or

(2) under the phrase “drug trafficking crime[,] . . . if it would be punishable as a

felony under the federal drug laws.” Id. A “drug trafficking crime,” defined under

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
18 U.S.C. § 924(c)(2), includes “any felony punishable under the Controlled

Substances Act (21 U.S.C. 801 et seq.).” Section 856 of Title 21 is a drug

trafficking crime under 18 U.S.C. § 924(c)(2), because it is a felony under the

Controlled Substances Act, see 21 U.S.C. § 856(b) (providing that the penalty for

violation is “not more than 20 years”).

      The fact that a conviction under 21 U.S.C. § 856(a)(2) may include conduct

not ordinarily considered to be “drug trafficking” does not preclude it from being a

categorical match to an aggravated felony. See Lopez v. Gonzales, 549 U.S. 47, 55

n.6 (2006); Daas v. Holder, 620 F.3d 1050, 1054 n.4 (9th Cir. 2010). Therefore,

the BIA did not err in concluding that Acevedo’s conviction qualified as an

aggravated felony, precluding cancellation of removal.1

      The BIA did not abuse its discretion in denying Acevedo’s motion to reopen

or reconsider. The BIA determined that the “true” facts of Acevedo’s conviction

were not relevant, because 21 U.S.C. § 856(a)(2) was categorically an aggravated

felony. Thus, the conduct to which Acevedo pleaded guilty was not relevant.



      1
        We requested supplemental briefing as to whether the IJ erred in ruling
Acevedo’s conviction constituted an aggravated felony, under the law
of the case doctrine or on the basis of waiver, estoppel, or due process. After
reviewing the supplemental briefs, we find that the government’s change of mind
whether to assert that Acevedo committed an aggravated felony did not prevent the
IJ from making that finding.

                                          3
Section 856(a)(2) is a felony under the Controlled Substances Act, therefore there

is no basis to look beyond the language of the statute. See 18 U.S.C. § 924(c)(2).

       PETITIONS FOR REVIEW DENIED.




                                         4